Citation Nr: 0617523
Decision Date: 06/15/06	Archive Date: 01/18/07

DOCKET NO.  00-11 060	)	DATE SEP 29 2006
	)
	CORRECTED PAGE	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


ORDER
The following correction is made to the decision issued by the Board in this case on June 15, 2006.

On page 17, Order section, line 1, 2003 is corrected to read "1993.
 


DEREK R. BROWN
Member, Board of Veterans Appeals

Citation Nr: 0617523	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  00-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from April 27, 1993?

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

3. Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extraschedular basis under 
38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 1999 and 
September 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  

A video conference hearing was held in January 2004, and a 
transcript of that hearing is in the file.

The Board in August 2004 remanded this case for additional 
development.  Following development, the case is returned to 
the Board.


FINDINGS OF FACT

1.  Since April 27, 1993, the veteran's PTSD has been 
manifested by not more than occupational and social 
impairment with reduced reliability and productivity.

2.  The veteran's is service-connected for PTSD, evaluated as 
50 percent disabling.  This is his only service connected 
disorder.

3. The veteran was born in November 1947 and has a General 
Equivalency Diploma (GED).  His past primary work experience 
was in fast food and maintenance.  Full time work activity 
ceased in or about 1995.  

4. The veteran's service-connected disorder, alone, does not 
render him unemployable, considering his educational and 
occupational background.

5.  The veteran's nonservice-connected disabilities include 
severe tenosynovitis, hepatitis C, and headaches. 

6.  The combined impact of the veteran's service-connected 
and non-service-connected disorders permanently precludes him 
from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.


CONCLUSIONS OF LAW

1.  Since April 27, 1993, the veteran has met the schedular 
criteria for a 50 percent rating, but not higher, for PTSD.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005).

2. The criteria for the assignment of a TDIU have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 
4.16 (2005).

3.  Giving the veteran the benefit of the doubt, the 
requirements for a permanent and total disability rating for 
pension purposes are met.  38 U.S.C.A. §§ 1502, 1521, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.321(b)(2), 3.340, 
3.342, 4.15, 4.16, 4.17 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2002 and August 
2004 correspondence, amongst other documents considered by 
the Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
claims on appeal.  The claims were thereafter readjudicated 
in the December 2005 supplemental statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for a TDIU is harmless because 
the preponderance of the evidence is against the appellant's 
claim, and any questions as to the appropriate disability 
rating or effective date to be assigned are moot. 
 
As for the decision to grant of an initial 50 percent rating 
for PTSD, as well as entitlement to a non-service pension, 
following the RO's receipt of this decision the effective 
dates will be assigned.  Notably, however, in the absence of 
the RO first assigning these ratings, it is premature at this 
stage to decide whether or not the veteran will be prejudiced 
by the currently nonexistent rating decisions.  Following the 
RO's assignment of an effective date the veteran may appeal, 
and only at that time would the question of the validity of 
any VCAA notice concerning effective dates be ripe for 
appellate consideration.    

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the September 1999 
decision awarding the initial 30 percent rating for PTSD, 
thus making perfect compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible in that case.  Further, 
while 38 U.S.C.A. § 5103(a) was enacted prior to the 
unfavorable September 2001 decision, proper notice has since 
been provided and the content of the notices provided to the 
appellant complied with the requirements of the statute.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the veteran's service medical records, 
copious post service VA Medical Center (VAMC) records and VA 
examination reports. 

What evaluation is warranted for PTSD from April 27, 1993?

The veteran and his representative contend that the 
claimant's PTSD is manifested by symptomatology that warrants 
the assignment of a higher evaluation.  It is requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim. Fenderson v. 
West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
Nearly approximates the criteria required for that rating. 
 Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Diagnostic Code 9411 provides a 30 percent rating when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships. 
Id.

The above set of symptoms is not an exclusive or exhaustive 
list.  Rather, it serves as an example of the symptoms that 
would justify the rating.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

At a July 2001 VA examination the examiner noted a long 
history of substance abuse including alcohol, heroin, 
cocaine, and marihuana abuse.  The veteran also discussed a 
prior felony conviction for rape, and several periods of 
imprisonment.  Since being paroled he had been a resident of 
the VAMC Coatesville inpatient program and treated for 
substance abuse and PTSD.  He was also seen at the Community 
Mental Health Services Sex Offenders and Domestic Violence 
Treatment Program.  He regularly attended narcotic anonymous 
(NA) and alcoholics anonymous (AA) meetings.  

The examiner noted that the veteran was neat and clean in 
casual attire.  He had fair eye contact and was cooperative. 
His speech was logical and goal directed, and affect was 
appropriate.  He was oriented, with fair memory, insight and 
judgment.  He denied current thoughts of suicide and 
homicide, although reporting a history of such thoughts and 
two previous suicide attempts.  He denied visual and auditory 
hallucinations.  There was no overt evidence of any thought 
disorder. The diagnoses were PTSD, chronic; alcohol and 
cocaine dependence in full remission; nicotine dependence; 
rule out an anti-social personality disorder.  A global 
assessment of functioning (GAF) score of 52 was assigned.  
The examiner opined that the veteran was competent to manage 
his own affairs.

At a September 2002 VA examination the veteran was noted to 
be living in a VA residential treatment program (work 
rehabilitation).  He was employed as a domiciliary manager 
receiving some monetary compensation for this position.  The 
examiner noted that the veteran had been incarcerated for 
about 18 years and when not in prison he was often 
hospitalized.  He planned to enter another VA inpatient PTSD 
program when his probation period ended in April 2003.  The 
examiner noted that progress notes indicated little need for 
any additional institutionalization. The veteran was awarded 
SSA benefits in February 2002.
 
The veteran reported a history of problems sleeping, violent 
dreams, intrusive thoughts, and a startle response.  On 
examination the examiner noted that the appellant arrived on 
time, was casually dressed, and well groomed.  He was 
oriented and alert with grossly intact memory and 
concentration.  His behavior was free of any unusual 
mannerisms.  Eye contact was good, and his mood was 
appropriate.  There was no evidence of depression although he 
felt his future was not bright.  He experienced anxiety and 
was especially worried about living in the community again.  
Insight and judgment were fair with no evidence of thought 
disorder. The diagnoses were PTSD, alcohol and cocaine 
dependence in full remission; and an anti-social personality 
disorder.  A GAF of 64 was assigned.  The examiner opined 
that he was competent to manage his own affairs.
 
At an April 2005 VA examination, the veteran reported 
difficulty falling asleep, nightmares, disorientation, and he 
was easily startled. He was angry, tense, guarded, and 
suspicious.  The examiner noted the veteran was treated with 
antidepressants and antipsychotic medication.  He had worked 
briefly in food services and some odd jobs from 1989 to 
1995.  From 2002 to 2003 he worked in VA compensated work 
therapy programs.  He had been unemployed until May 2004 when 
he began buffing floors part-time.  He quit that job in 
December 2004 because of hand pain.  He lived alone with his 
dog in a home which he bought through a GI loan in 2003.  He 
regularly attended AA and NA meetings, and talked  to his 
sponsors almost daily.  He had no leisure pursuits or 
activities otherwise.  

The examiner noted that his functional status had been very 
limited until he became abstinent in 1997.  Then he slowly 
developed a functional status within a currently very limited 
and restricted self imposed environment.  The veteran was 
casually dressed and cooperative.  He was guarded with slow 
speech, constricted affect, and signs of psychomotor 
retardation.  His mood was anxious, fearful, and dysphoric.  
He was oriented, with intact and normal memory, attention and 
concentration.  Intelligence was average, insight was 
limited, and judgment partially impaired.  The examiner noted 
paranoid ideations, suicidal thoughts and episodic death 
wishes, but no current intent.  The diagnoses were moderately 
severe PTSD; and alcohol and cocaine dependence, abstinent.  
A GAF of 50 was assigned.  The examiner opined that the 
veteran's prior GAF would have been lower.  

The examiner opined that the effects of PTSD on the veteran's 
social and occupational function were considered to 
frequently decrease his efficiency and reliability 
moderately.  Productivity would be decreased severely on a 
frequent basis.  His inability to perform work tasks was 
frequently and severely impaired.  His work, family and other 
relationships would always be severely impaired.  In a July 
2005 addendum to the examination the examiner noted that he 
had reviewed the claims file and his findings were consistent 
with the examination.

Social and industrial surveys were performed in March and 
July 2005.  In the March survey, the social worker noted that 
the veteran had been in many treatment programs for substance 
abuse but currently received no treatment.  He reported being 
clean and sober since 1997 completing a compensated work 
study program at VA.  He currently did nothing during the 
day, and tried to save money for his mortgage.  He was unable 
to work because of mental and physical conditions and his 
history of addiction.  He did not go to any support meetings 
in the community.  He had a car but had difficulty driving 
and hardly went out at all. He reported last working a month 
prior doing inside work for approximately four hours a day.  
He was casually and appropriately dressed for the interview.  

Subsequent to the interview a visit to his house was made.  
The house appeared to be well lived in, in fairly good 
repair, and seemed to be cared for on a fair to average 
basis.  He had access to television and radio.  He sometimes 
did odd jobs in his neighborhood and lived a socially 
isolated, lonely, avoidant lifestyle.  Two phone calls were 
made to previous employers with one returned call stating the 
veteran was a fair to average worker with good interaction 
between coworkers and customers.

A second social and industrial survey was performed in July 
2005.  The veteran lived on a fixed income from social 
security disability and his VA disability pension for PTSD.  
He reported continuing distressing dreams about Vietnam and 
feeling helpless.  He was coping largely through attending AA 
meetings at least four times a week.  He was only able to 
engage in extremely low stress activities. He was extremely 
guarded about close contacts and was interested in 
establishing a therapeutic relationship with a VA clinic.  He 
was very handicapped by his psychiatric condition. He 
constantly experienced anger, isolation, fear, and 
depression.  His only consistent relationship was with his 
dog.  His current psychosocial functional status was very 
limited and dysfunctional.  He had slowly become able to 
develop a somewhat functional status within the currently 
very limited restrictive self imposed environment that he 
described.  His psychiatric condition was very damaged by his 
history of substance abuse. His decreased reliability would 
be graded as moderate.  His inability to perform tasks 
severe.  He was able to handle his own affairs.  In a 
September 2005 addendum to the survey, the social worker 
noted that he had reviewed the claims file and his findings 
were consistent with the surveys.

The veteran's medical treatment was through the VAMC since he 
was released from prison.  These records revealed that he 
lived in the VA domiciliary from 2000 to 2003.  The extensive 
treatment reports note the veteran was enrolled in a work 
restoration program beginning in May 2001 assisting other 
patients as a helper taking messages and escorting patients 
to appointments and for outside smoke breaks.  He received 
good evaluations for his work and it was noted that he liked 
his assignments.

VAMC treatment notes from February through November 2002, 
noted that the veteran was stable and in good control.  It 
was noted that he was granted supplemental security income 
from the Social Security Administration in February 2002 and 
had to move out of the domiciliary.  He wanted to continue 
working there as a volunteer and to continue getting support 
from the medical center.

A February 2005 VAMC treatment note reported that the veteran 
was significantly depressed.  He was isolated, and had no 
friends, current family, or any relationships.  He injured 
his right wrist recently and could not work.  From time to 
time he went to the VAMC Coatesville to connect with the 
staff at the homeless veterans program.  The examiner noted 
that the veteran was thin, adequately dressed and groomed.  
Mood was depressed, and affect was restricted.  His thought 
process was organized and positive for feelings of 
helplessness and being overwhelmed with worry and frustration 
about his current situation.  He was not psychotic, suicidal, 
or homicidal.  Insight and judgment were limited.  The 
diagnosis was PTSD with significant depression, and 
noncompliance with treatment and medications in recent 
months.  A GAF of 50 was assigned and he was found to be 
capable to manage own affairs.

A careful review of the claim files shows that the veteran's 
occupational and social functioning was impaired with reduced 
reliability and productivity.  Since April 1993, he has 
suffered from depression, panic attacks, anxiety, avoidance, 
and isolation, impaired judgment; disturbance of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.   VA examiners have 
noted objective evidence of the veteran having problems with 
an anxious and depressed mood, a very anxious and constricted 
affect, and a history of suicidal ideation.  While VA 
examiners opined that his GAF score was between 65 and 50, 
the most recent VA examiners opined that it was 50 and his 
VET Center counselors opined it was 50.  
 
A GAF score of between 51 and 60 reflects the presence of 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or schooling function (e.g., few 
friends, conflicts with peers or co-workers)."   In contrast, 
a GAF score of 50 reflects the presence of "serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friend, unable 
to keep a job)" and/or "some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . .)."  AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL (DSM IV) 427-9 (4th ed. 
1994).  
 
The Board finds that this behavior has been consistently 
recorded in the VA treatment and examination records.  The 
veteran appears to have been in good control of his PTSD 
symptoms throughout his VA rehabilitation program, although 
he has been very concerned about reentering society.  
Therefore, after resolving reasonable doubt in the veteran's 
favor, the Board finds that a 50 percent rating for PTSD is 
in order.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson.

As to whether a higher evaluation is warranted, the evidence 
shows that the veteran has been stable and in good control 
over the past five or more years.  There is no evidence of 
near-continuous panic or depression affecting the ability to 
function independently, obsessional rituals which interfere 
with routine activities, spatial disorientation; a neglect of 
personal appearance, or intermittently illogical, obscure, or 
irrelevant speech.  While a history of suicidal was noted on 
past examinations, the preponderance of the evidence is 
against finding the presence of such symptomatology at other 
times during the rating period, and indeed, there was no 
evidence of any such ideation at any of the recent VA 
examinations.  

Accordingly, the Board finds that throughout the appellate 
period PTSD was not productive of disability warranting a 
rating in excess of 50 percent.

The Board, in reaching these conclusions, has considered the 
veteran's and his representative's arguments as set forth in 
testimony, and written statements to the RO.  While a lay 
witness can report the visible symptoms or manifestations of 
a disease or disability, beliefs as to its current severity 
is not probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
they are not shown to possess may provide evidence requiring 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

TDIU

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  
If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 
at least 70 percent.  38 C.F.R. § 4.16(a). 

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b). 
Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

Here, the veteran is service connected for PTSD evaluated as 
50 percent disabling. This is his only service-connected 
disability.  The veteran thus fails to satisfy the minimum 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disabilities alone are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, 
the issue is whether PTSD precludes him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes this case outside the norm.  The 
simple fact that a claimant is currently unemployed or has 
difficulty obtaining employment is not enough.  Further the 
assigned 50 percent rating is itself recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

Evidence in the file indicates that the veteran has very 
limited work experience in fast foods, and maintenance.  The 
veteran indicated that he was unemployable due to his PTSD.  

Significantly, the medical evidence of record does not 
document the presence of functional limitations imposed by 
PTSD alone which preclude the performance of substantially 
gainful employment.  The veteran may be unemployable due to 
the combination of his nonservice-connected personality 
disorder, tenosynovitis, headaches, and positive Hepatitis C 
antibodies, or due to a combination of other nonservice 
connected factors, but there is no competent evidence that he 
is unemployable due to his service connected PTSD alone.  The 
claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Pension

The records reveal that the veteran was born in November 1947 
and is now 58 years old.  He did not finish high school but 
obtained his GED.  From 1989 to 1995, he worked sporadically 
in fast food and in maintenance.  He currently performs 
occasional odd jobs for neighbors and some part-time work.   

He was found to be unemployable by the Social Security 
Administration in February 2002.  The veteran was found to 
have PTSD, a personality disorder, tenosynovitis of the left 
wrist, and a history of substance abuse.   

VA has further determined that he currently has the 
aforementioned impairments as well a right wrist 
tenosynovitis, hepatitis C, and headaches.  The veteran feels 
that his total disability picture, including both his 
service-connected and nonservice-connected disabilities 
preclude him from obtaining or retaining substantial gainful 
employment.  

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. § 1521(j) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  

For the purposes of pension benefits, a person shall be 
considered to be permanently and totally disabled if such 
person is unemployable as a result of disability reasonably 
certain to continue throughout the life of the disabled 
person, or is suffering from, (1) any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502.

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities which are likely 
to be permanent shall be rated as permanently and totally 
disabled.  For the purpose of pension, the permanence of the 
percentage requirements of 38 C.F.R. § 4.16 is a requisite.  
When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure or follow 
substantially gainful employment by reason of such 
disability.  Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployable by reason 
of his disabilities, age, occupational background and other 
related factors, a permanent and total disability rating for 
pension purposes may be assigned on an extra- schedular 
basis.  See 38 C.F.R. § 3.321(b)(2).

The record shows that the veteran served during the Vietnam 
war, and is service connected for PTSD, evaluated as 50 
percent disabling.  As such, he meets the eligibility 
requirement based on service, but does not meet the 
disability requirements based on percentage standards of the 
rating schedule, solely for service-connected disabilities.  
See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 4.16.  Thus, it must 
be determined if he meets the standards with both service-
connected and nonservice-connected disabilities combined 
and/or if he is unemployable by reason of his disabilities, 
age, occupational background and other related factors.

VAMC Medical records from 2000 to 2001 noted various 
diagnoses of PTSD, alcohol and cocaine dependence in full 
remission, nicotine dependence, tenosynovitis of several 
fingers, hepatitis C, and vascular headaches.  Additionally, 
the remaining medical evidence of record including the 
February 2002 Social Security award determination indicates 
that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of disabilities, 
which are likely to be permanent.  

A general VA examination in March 2005 noted that the 
veteran's specific problems were right wrist pain, Hepatitis 
C, depression, and PTSD.  The examiner opined that right 
wrist pain due to tenosynovitis moderately affected daily 
chores, toiletry, and grooming. It severely affected 
shopping, exercise, sports, recreation, traveling, feeding, 
and bathing.  PTSD/depression moderately affected his ability 
to perform daily chores, shopping, exercise, traveling and 
feeding.  It severely affected sports and recreation.   
 
Without determining the specific rating warranted for each 
disability, the Board agrees with the Social Security 
Administration's finding that, on balance, the combination of 
the appellant's service connected PTSD and his multiple 
nonservice connected disorders, precludes substantially 
gainful employment consistent with his age, education and 
limited occupational experience.  Hence, the veteran meets 
the requirements for a permanent and total disability 
evaluation for pension purposes.   38 C.F.R. §§ 4.16, 4.17.


ORDER

Since April 27, 2003, a 50 percent evaluation for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 

Entitlement to a TDIU is denied.

Entitlement to a permanent and total disability rating for 
pension purposes is granted, subject to the rules and payment 
of monetary benefits.


____________________________________________
      DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


